F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              FEB 17 2000
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 ERA FRANCHISE SYSTEMS, INC.,
 successor in interest to Electronic
 Realty Associates, L.P., and Electronic
 Realty Associates, Inc.,
                                                           No. 99-3022
          Plaintiff-Appellant,                              (D. Kan.)
                                                    (D.Ct. No. 97-2592-GTV)
 v.

 NORTHERN INSURANCE
 COMPANY OF NEW YORK,

          Defendant-Appellee.
                        ____________________________

                             ORDER AND JUDGMENT *


Before BALDOCK, BRORBY, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9(G). The case is

therefore ordered submitted without oral argument.


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      This appeal involves a declaratory judgment action brought by ERA

Franchise Systems, Inc. (ERA), successor in interest to Electronic Realty

Associates, L.P. and to Electronic Realty Associates, Inc., Plaintiff-Appellant.

ERA sought a determination that Northern Insurance Company of New York

(Northern), Defendant-Appellee, breached its contract with ERA by refusing to

provide ERA a defense pursuant to a commercial general liability policy issued by

Northern, for two lawsuits filed against ERA in California state court. Both ERA

and Northern moved for summary judgment. The district court sustained

Northern’s motion for summary judgment and denied ERA’s cross-motion for

summary judgment, finding the policy excluded coverage for the underlying

lawsuits against ERA. The district court also denied ERA’s motion for attorney’s

fees. The district court acquired diversity jurisdiction under 28 U.S.C. § 1332 (a)

and (c). We exercise jurisdiction under 28 U.S.C.§ 1291, and affirm.



I. Facts

      This action flows from Northern’s refusal to defend ERA in two underlying

suits against ERA filed in California state court. The first suit was filed on July

10, 1995, by Claude Bernasconi and fourteen other plaintiffs. The plaintiffs in

the Bernasconi action filed suit against ERA, The Real Estate Center of Santa

Cruz (REC), Ralph Bargetto, William Bryant, and Arnoldo Gil-Osorio. REC is an


                                         -2-
independently owned ERA franchisee in Santa Cruz, California. Mr. Bargetto and

Mr. Bryant are real estate brokers. Mr. Gil-Osorio was an independent contractor

selling real estate for REC. He also gave his clients financial and investment

advise. The complaint alleged that from 1989 to 1993, the plaintiffs invested

funds through Mr. Gil-Osorio which he misappropriated. Mr. Gil-Osorio filed for

bankruptcy, and the plaintiffs pursued the other defendants under respondeat

superior and agency theories. The plaintiffs’ ten-count complaint included

allegations of general and professional negligence; breach of fiduciary duty;

constructive fraud; violations of California’s business, financial and professional

code; and ERA’s liability under agency principles. The complaint also included

an allegation of negligent infliction of emotional distress associated with the loss

of the plaintiffs’ funds.



      As a result of Mr. Gil-Osorio’s alleged misrepresentations and the

defendants’ negligence, the plaintiffs claimed they suffered financial losses

including “enjoyment of life and property and purchasing power,” and suffered

“anxiety, worry, and mental and emotional distress.” The plaintiffs further

alleged they “may have suffered, or will suffer, additional damages of which they

are presently unaware, and will amend their complaint when same are

discovered.”


                                         -3-
      In relation to the negligent infliction of emotional distress allegation, the

plaintiffs claimed:

      As an actual and proximate result of Defendants’ negligent conduct,
      Plaintiffs, and each of them, have suffered, and continue to suffer,
      anxiety, worry, stress, loss of sleep, humiliation, and other severe
      emotional distress, entitling Plaintiffs to recover general damages in
      an amount to be shown according to proof.


      In September 1995, ERA asked Northern to defend it in the Bernasconi

lawsuit, pursuant to the commercial general liability coverage contained in an

insurance policy issued by Northern. Northern subsequently denied coverage for

that claim, citing several policy provisions, and encouraging ERA to contact

Northern if it had any further information bearing on coverage. ERA did not

forward any additional information to Northern. Northern was not made aware

that the plaintiffs claimed they had suffered “emotional distress injuries,

including loss of sleep, worry, anxiety, and embarrassment,” in their answers to

their interrogatories filed after Northern denied ERA’s claim.



      On February 16, 1996, a second lawsuit was filed against the same

defendants by Judith McCarrick and other additional plaintiffs. Because the

allegations and causes of action in the McCarrick complaint were almost identical

to those in the Bernasconi complaint, the lawsuits were consolidated for discovery

and trial. ERA never advised Northern of the McCarrick action, and ERA made

                                         -4-
no request for coverage under the Northern policy for that suit. ERA was

dismissed as a defendant in the underlying consolidated case, and subsequently

filed the declaratory action at issue in this appeal.



      On appeal, ERA claims Northern had a duty arising from the insurance

policy to provide it a defense in the underlying litigation. ERA contends the

district court should have granted its motion for summary judgment, improperly

granted summary judgment in favor of Northern, and erred by denying its motion

for attorney’s fees pursuant to K.S.A. § 40-256.



II. Cross-Motions for Summary Judgment

      We review the district court’s grant of summary judgment       de novo ,

applying the same legal standards used by that court.      Charter Canyon Treatment

Center v. Pool Co. , 153 F.3d 1132, 1135 (10th Cir.1998). Summary judgment

should not be granted unless the evidence, viewed in the light most favorable to

the party opposing the motion, shows there are no genuine issues of material fact

and the moving party is due judgment as a matter of law.      Id. ; Harrison Western

Corp. v. Gulf Oil Co. , 662 F.2d 690, 691-92 (10th Cir. 1981); Fed. R. Civ. P.

56(c). “Where, as here, the parties file cross motions for summary judgment, we

are entitled to assume that no evidence needs to be considered other than that


                                           -5-
filed by the parties, but summary judgment is nevertheless inappropriate if

disputes remain as to material facts.”     James Barlow Family Ltd. Partnership v.

David M. Munson, Inc. , 132 F.3d 1316, 1319 (10th Cir. 1997),       cert. denied , 523

U.S. 1048 (1998).



       When a federal court is exercising diversity jurisdiction, it must apply the

substantive law of the forum state.      Blanke v. Alexander , 152 F.3d 1224, 1228

(10th Cir. 1998). The district court applied Kansas law because the insurance

contract was issued in Kansas. In Kansas, the law of the state where the contract

was made applies to cases involving interpretation of a contract.     Commercial

Union Ins. Co. v. John Massman Contracting Co        ., 713 F. Supp. 1403, 1404-05

(D. Kan. 1989) (citing Simms v. Metropolitan Life Ins. Co      ., 685 P.2d 321, 324

(Kan. Ct. App. 1984)). Neither of the parties dispute the application of Kansas

insurance law.



       A. Denial of Coverage/ Duty to Defend

       ERA contends Northern had a duty to defend it in the underlying lawsuit

because the alleged damages came within the policy’s liability coverage.



       Under Kansas law, the duty to defend is broader than the duty to indemnify.


                                             -6-
American Motorists Ins. Co. v. General Host Corp       . 946 F.2d 1489, 1490 (10th

Cir. 1991). An insurer may have the duty to defend its insured even though it

ultimately may not have an obligation to indemnify the insured.        Id. See also

MGM, Inc. v. Liberty Mut. Ins. Co      ., 855 P.2d 77, 79-80 (Kan. 1993). The insured

has the burden of proving the claim of loss arising from the underlying lawsuit

was of the type covered under the policy.      Baugher v. Hartford Fire Ins . Co., 522

P.2d 401, 409 (Kan. 1974). The duty to defend arises if the insured can show any

non-frivolous possibility that the claim in the underlying case falls within the

insurance contract.   General Host , 946 F.2d at 1490 (citing      Patrons Mut. Ins.

Ass’n v. Harmon , 732 P.2d 741, 744 (Kan. 1987)).       See also Spruill Motors, Inc.

v. Universal Underwriters Ins. Co      ., 512 P.2d 403, 407 (Kan. 1973).



       In determining whether it has a duty to defend, the insurer must look

beyond the pleadings. It must perform a good-faith analysis of all the information

known to the insured and all the information it could have reasonably ascertained

through inquiry and investigation in determining whether the underlying plaintiffs

have made any claim that falls within the scope of the coverage.        Spivey v. Safeco

Ins. Co ., 865 P.2d 182, 188 (Kan. 1993);     Harmon , 732 P.2d at 744; Spruill , 512

P.2d at 407. If these facts “give rise to a potential of liability under the policy,

the insurer bears a duty to defend.”     Spruill , 512 P.2d at 407 (quotation marks and


                                             -7-
citation omitted). However, where there is no allegation in the underlying action

that would bring the action within the protection afforded by the insurance policy,

no potential of liability exists and no duty to defend is imposed on the insurer.

Spruill , 512 P.2d at 406 (the insurer has no duty to defend if the action brought is

“wholly outside any coverage obligations assumed in the policy or when the

insurer would have no liability if plaintiff secured a judgment against the

insured.”).



       In determining whether the underlying claims arguably fall within the scope

of coverage, we must interpret the language contained in the Northern insurance

policy. The interpretation and construction of an insurance policy is a question of

law to be determined by the court; therefore, we review the district court's

construction of the contract   de novo , applying Kansas law.   See First Fin. Ins. Co.

v. Bugg , 962 P.2d 515, 519 (Kan. 1998).



       In the commercial general liability coverage section of the policy issued to

ERA, Northern agreed to defend any suit seeking damages “because of ‘bodily

injury’ or ‘property damage’ to which this insurance applies.” The coverage

section provides the insurance “applies to ‘bodily injury’ and ‘property damage’

only if ... [t]he ‘bodily injury’ or ‘property damage’ is caused by an ‘occurrence’


                                           -8-
that takes place in the ‘coverage territory ....’” Under the policy, the term

“occurrence” is defined as “an accident, including continuous or repeated

exposure to substantially the same general harmful conditions.” “Bodily injury”

is defined as “bodily injury, sickness or disease.” “Property damage” is defined

as:

      a.     Physical injury to tangible property, including all resulting loss
             of use of that property ... or

      b.     Loss of use of tangible property that is not physically injured....

The policy specifically excludes “‘bodily injury’ or ‘property damage’ expected or

intended from the standpoint of the insured.”



      ERA contends the district court misinterpreted the above language in the

policy and erred by determining: (1) the term “occurrence” was unambiguous; (2)

the underlying allegations of injury were not caused by an “accident” and were

therefore not the result of “occurrences” covered by the policy; (3) the phrase

“bodily injury” was unambiguous; (4) the assertions of sleeplessness were not

“bodily injuries” covered by the policy; (5) the underlying plaintiffs asserted only

economic losses which were not covered under the policy as “property damage”;

and (6) the claims were excluded under the Designated Work Exclusion provision

in the policy.



                                          -9-
       Ambiguous policy terms are to be construed against the insurer and in favor

of the insured.   Catholic Diocese of Dodge City v. Raymer, 840 P.2d 456, 459

(Kan. 1992). However, the court must not create an ambiguity, requiring an

interpretation favorable to the insured, when no ambiguity exists.         Id. at 459.

“The test to determine whether an insurance policy is ambiguous is what a

reasonably prudent insured would understand the language to mean.”             Bush v.

Shoemaker-Beal , 987 P.2d 1103, 1105 (Kan. Ct. App.1999).            See also Raymer ,

840 P.2d at 459 (“To be ambiguous, a contract must contain provisions or

language of doubtful or conflicting meaning, as gleaned from a natural and

reasonable interpretation of its language.”) “When an insurance contract is not

ambiguous, the court may not make another contract for the parties. Its function

is to enforce the contract as made.”        Raymer , 840 P.2d at 459. The policy is to be

construed according to the contractual terms used. These terms are to be taken in

their ordinary, plain, and popular sense.       Bush , 987 P.2d at 1105.



              1. Occurrence

       ERA first argues Northern should have provided a defense in the

underlying lawsuit because Mr. Gil-Osorio’s actions amounted to an “accident”

constituting an “occurrence” when examined from ERA’s point of view. We need

not address the arguments concerning the district court’s interpretation of the


                                              -10-
term “occurrence” because we conclude the alleged “occurrence” did not cause

“bodily injury” or “property damage” as those terms are defined in the policy.

Thus, even if Mr. Gil-Osorio’s actions could be considered “occurrences” under

the policy, Northern had no duty to defend the underlying suit.



             2. Bodily injury

      The Bernasconi and McCarrick lawsuits contained identical claims for

negligent infliction of emotional distress, including an assertion that plaintiffs

suffered sleeplessness as a result of the defendants’ negligence. ERA contends

the definition of the phrase “bodily injury” is ambiguous because it is unclear

whether the phrase “bodily” modifies the terms “sickness” and “disease” in that

definition. Due to this alleged ambiguity, ERA argues we should construe the

policy liberally to include sleeplessness as a form of “sickness” covered by the

policy.



      We are not persuaded by ERA’s argument that the phrase “bodily injury” is

ambiguous. The authority cited by ERA in support of its contention that the

phrase “bodily injury” is ambiguous represents a minority position that has been




                                         -11-
widely criticized.   1
                         Although the Kansas courts have not specifically addressed

this issue, the majority of courts have held the phrase “bodily injury” when

defined as “bodily injury [or harm], sickness or disease” is unambiguous, and

refers only to physical injuries.   See Lapeka, Inc. v. Security Nat’l Ins. Co      ., 814

F.Supp. 1540, 1548-49 (D. Kan. 1993) (citing numerous cases from other

jurisdictions holding the term “bodily injury” does not include mental distress or

emotional suffering);     Leiendecker , 962 S.W. 2d at 453 (listing numerous cases


       1
          In support of this argument, ERA cites Lanigan v. Snowden, 938 S.W. 2d 330
(Mo. Ct. App. 1997). The Lanigan court held the phrase “bodily injury” was ambiguous
when defined as in the present case, because the term “bodily” could be construed to
modify “sickness” and “disease” or it could be construed as not modifying those terms.
Id. at 332. ERA also cites Lavanant v. General Accident Ins. Co. of Am., 595 N.E. 2d 819
(N.Y. Ct. App. 1992), in support of its contention that the phrase “bodily injury” is
ambiguous. The Lavanant court reached a similar conclusion, interpreting the same
policy definition of bodily injury as ambiguous because the terms “sickness” and
“disease” enlarge the phrase “bodily injury” and “to the average reader, may include
mental as well as physical sickness and disease.” 595 N.E. 2d at 822. The Lanigan
decision was sharply criticized by the Missouri Court of Appeals Eastern District in
Citizens Ins. Co. of Am. v. Leiendecker, 962 S.W. 2d 446 (Mo. Ct. App. 1998), where the
court pointed out that Lanigan and Lavanant are in the minority and noted “the
overwhelming majority of jurisdictions which have considered the issue hold that ‘bodily
injury’ standing alone or defined in a policy as ‘bodily injury [or harm], sickness or
disease’ is unambiguous and encompasses only physical harm.” Id. at 452 (citing
numerous cases). The court declined to apply the Lavanant and Lanigan analysis to an
attack on the clarity of the phrase “bodily injury” and held the proper construction of the
definitional phrase would apply the term “bodily” to “sickness” and “disease.” Id. at 453-
54 (listing cases where courts have specifically held that “bodily” modifies “sickness”
and “disease”). See also Knapp v. Eagle Property Management Corp., 54 F.3d 1272,
1284 (7th Cir. 1995) (declining to follow the analysis contained in Lavanant, “we believe
that the most natural reading of ‘bodily injury, sickness, or disease’ indicates that ‘bodily’
modifies all three terms.”).


                                            -12-
holding the phrase “bodily injury” is unambiguous when defined as it is in the

present case); Travelers Cas. & Surety Co. of Ill. v. Rage Admin. & Mktg. Serv.,

Inc ., 42 F. Supp. 2d 1159, 1168 (D. Kan. 1999). Furthermore, the majority of

courts which have addressed the issue, have held the term “bodily” modifies the

terms “sickness” and “disease.”     See, eg., Leiendecker , 962 S.W. 2d at 453; Rage ,

42 F. Supp. 2d at 1168 (rejecting the insured’s argument that the phrase “bodily

injury” is ambiguous because “it is unclear whether it covers ‘bodily injury’ and

all varieties of sickness and disease or whether it covers only bodily injury, bodily

sickness and bodily disease.”)    ; E-Z Loader Boat Trailers, Inc. v. Travelers Indem.

Co., 726 P.2d 439, 443 (Wash. 1986) (en banc);      Chatton v. National Union Fire

Ins. Co. of Pittsburgh , 13 Cal. Rptr.2d 318, 323-24 (Cal. Ct. App. 1992);

Commercial Union Ins. Co. v. Image Control Property Management, Inc          ., 918

F.Supp. 1165, 1170 (N.D. Ill. 1996) (“Under a plain and ordinary reading of the

definition, ‘bodily’ modifies each term: ‘injury,’ ‘sickness,’ and ‘disease.’”);

Knapp , 54 F.3d at 1284.



      We agree with the majority of courts and conclude the phrase “bodily

injury” standing alone or defined as “bodily injury, sickness or disease” is

unambiguous and extends coverage to physical harm only. The majority view that

the term “bodily” modifies the terms “sickness” and “disease” is the more logical


                                           -13-
interpretation. Had Northern intended “bodily injury” to encompass mental

sicknesses or diseases, it could have defined “bodily injury” as any “sickness,

disease or bodily injury,” or specifically included mental disease or sickness in its

definition of bodily injury.    See Rage , 42 F. Supp. 2d at 1168-69 (rejecting the

insured’s argument that the phrase “bodily injury’ is ambiguous because “it is

unclear whether it covers ‘bodily injury’ and all varieties of sickness and disease

or whether it covers only bodily injury, bodily sickness and bodily disease,” and

concluding the insurer had no duty to defend a claim against the insured where

the underlying plaintiff asserted emotional injuries which might have had

“physical manifestations” of “insomnia, anxiety or nervousness”).



       In support of its argument that “sleeplessness” should be considered a

“sickness” covered by the policy at issue, ERA cites an old Kansas case defining

sickness as “any affection of the body which deprives it temporarily of the power

to fulfil its usual functions. It has been held to include insanity.”    Kansas v.

Douglas , 260 P. 655, 657 (Kan. 1927). This was a case defining “sickness” in the

context of a criminal prosecution for practicing medicine without a license.         Id. at

656-57. Kansas courts have not addressed whether “sleeplessness” can be

considered a sickness to the body in the insurance contract context.




                                             -14-
       We have found only one court that has addressed the issue of whether

sleeplessness is a “bodily injury” in the context of an insurance policy. In        SL

Indus., Inc. v. American Motorists Ins. Co.      , 607 A.2d 1266 (N.J. 1992), the court

determined the phrase “bodily injury” was unambiguous because the underlying

plaintiffs had not claimed any physical manifestations of their alleged emotional

injuries. Id. at 1275. Comparing the physical manifestations of emotional

injuries asserted in its companion case,      Voorhees v. Preferred Mut. Ins. Co.   , 607

A.2d 1255, 1261 (N.J. 1992), the court rejected the claim that sleeplessness was a

“bodily injury” and stated:

       In evaluating whether sleeplessness is an emotional or physical
       condition, we conclude that it is, at base, emotional in nature. To
       designate sleeplessness a physical injury would be tantamount to
       conceding that emotional and physical injuries are indistinguishable.
       In contrast, the headaches, stomach pains, nausea, body pains, and
       medically-diagnosed “undue amount of physical complaints” that
       resulted from emotional distress in our companion case,    Voorhees ,
       do fall on the side of physical injuries.

SL Indus. , 607 A.2d at 1273.


       We agree with the reasoning of the New Jersey Supreme Court, and

conclude the allegation of sleeplessness did not amount to an injury to the body

sufficient to trigger Northern’s duty to defend. Although sleeplessness may affect

the body, it is usually considered an aspect of mental suffering. It is not

ordinarily considered a physical injury to the body or a sickness of the body.


                                              -15-
Applying the popular meaning of the term “bodily” we conclude the plaintiffs did

not allege any bodily injury or sickness in their complaint sufficient to trigger the

duty to defend.   2




              3. Property Damage

       ERA also claims the underlying plaintiffs alleged “property damage” as it is

defined under the policy, therefore imposing a duty to defend. We disagree.



       The commercial general liability coverage policy in question defines

“property damage” as:

       a.     Physical injury to tangible property, including all resulting loss
              of use of that property ... or

       b.     Loss of use of tangible property that is not physically
              injured....

       In their complaints, the Bernasconi and McCarrick plaintiffs claimed

damages for economic losses arising out of their dealings with Mr. Gil-Osorio,


       2
         In so holding, we recognize Kansas courts have determined physical symptoms
of emotional distress such as insomnia, headaches and general physical upset are not
sufficient to state a cause of action for negligent infliction of emotional distress. See
Reynolds v. Highland Manor, Inc., 954 P.2d 11, 14 (Kan. Ct. App. 1998). However, we
are unpersuaded by Northern’s argument that we should incorporate the reasoning of
these cases into our interpretation of insurance law. See SL Indus., 607 A.2d at 1274
(noting the distinction between the level of bodily injury required to trigger insurance
coverage and that required to sustain a claim for emotional distress under tort law).


                                           -16-
including “additional loans and other expenses incurred as a result of the financial

losses ... lost income, opportunities, interest, enjoyment of life and property and

purchasing power.” ERA argues the plaintiffs’ loss of enjoyment of property

allegation could be construed to be a loss of the use of their property sufficient to

trigger Northern’s duty to defend the underlying lawsuit. ERA further argues the

plaintiffs’ allegation that they were forced to sell their homes as a result of the

actions taken by Mr. Gil-Osorio and the negligence of the other defendants, was

tantamount to an assertion of loss of real tangible property, triggering Northern’s

duty to defend.



      Kansas state courts have not addressed the issue of whether purely

economic losses can constitute property damage as it is defined in this policy.

However, most courts which have addressed this issue agree that mere economic

loss does not constitute property damage.     See, e.g., State Farm Fire & Cas. Co.

v. Brewer , 914 F.Supp. 140, 142 (S.D.Miss. 1996) (diminishment of value to

home infested with termites due to fraud and/or misrepresentations by the real

estate agent were economic losses and not “property damage” covered by the

insurance contract); American States Ins. Co. v. Martin   , 662 So.2d 245, 246-249

(Ala. 1995) (loss of investments due to unsafe investment of plaintiffs’ funds by

real estate agent was not “property damage” where the physical parcels of land


                                            -17-
mortgaged were not damaged). We fail to see how the plaintiffs’ losses were

anything but purely economic. We also do not find support in the plaintiffs’

interrogatory answers for ERA’s contention that the underlying plaintiffs were

forced to sell their homes as a result of the defendants’ negligence. Because the

plaintiffs in the underlying suits claimed only economic damage, under the policy,

no coverage existed for those claims.   3




       B. Failure to Investigate

       ERA further argues Northern failed in its duty to fully investigate the

plaintiffs’ claims. In their complaints, the plaintiffs asserted they “may have

suffered, or will suffer, additional damages of which they are presently unaware,

and will amend their complaint when same are discovered.” ERA contends this

assertion should have put Northern on notice that the plaintiffs’ emotional distress

might have led to more physical manifestations, and faults Northern for failing to

inquire further. ERA also argues the investigation conducted by Northern’s

adjuster was insufficient because he was aware that interrogatories had been sent

to the underlying plaintiffs, but failed to review the plaintiffs’ responses prior to


       3
          Because we have determined ERA failed to meet its burden of showing the
underlying loss was of the type covered by its policy with Northern, we need not address
the district court’s alternative holding that the claims were excluded under the Designated
Work clause of the policy.


                                            -18-
denying coverage. ERA contends the answers to the interrogatories by the

underlying plaintiffs regarding the alleged forced sale of their homes and their

sleeplessness as the result of the defendants’ negligence would have alerted the

investigator to the possibility of coverage.



      We conclude Northern undertook a good-faith analysis of all the

information known or reasonably ascertainable by inquiry or investigation before

denying coverage.   See Spruill , 512 P.2d at 407. The assertion that the plaintiffs’

emotional injuries might have resulted in physical symptoms is purely speculative.

See Rage , 42 F. Supp.2d at 1168 (rejecting a similar argument). Any failure to

investigate the identical claims asserted in the McCarrick suit was due to ERA’s

failure to inform Northern of the instigation of that suit. Furthermore, even if

Northern had requested the interrogatories from the Bernasconi plaintiffs, as

discussed above, the assertions of sleeplessness and property damage were

insufficient to trigger the duty to defend.



III. Attorney’s Fees

      ERA argues it is entitled to attorney’s fees pursuant to K.S.A. § 40-256.

K.S.A. § 40-256 states, in pertinent part, as follows:

      [I]n all actions hereafter commenced, in which judgment is rendered
      against any insurance company ... if it appear[s] from the evidence

                                          -19-
       that such company ... has refused without just cause or excuse to pay
       the full amount of such loss, the court in rendering such judgment
       shall allow the plaintiff a reasonable sum as an attorney’s fee for
       services in such action, including proceeding upon appeal, to be
       recovered and collected as a part of the costs ....


       Because we have determined Northern had no duty to defend ERA, K.S.A.

§ 40-256 is inapplicable and ERA is not entitled to attorney’s fees.    Girrens v.

Farm Bureau Mut. Ins. Co. , 715 P.2d 389, 397 (Kan. 1986).



       The judgment of the district court is      AFFIRMED .


                                          Entered by the Court:

                                          WADE BRORBY
                                          United States Circuit Judge




                                               -20-